DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the preliminary amendment filed on 12/24/2019. Claims 1-13 are canceled. Claims 14 and 17 are amended. Claim 18 is newly added. Terminal Disclaimer is filed and approved on 06/08/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In these claims Applicants mention “used over the computer network, and not over the computer network”, which is generally narrative and indefinite with the invention. Applicants do not point out clearly which options include in the present invention by this language. Using the term “used over the computer network, and not over the computer network” is ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite term “used over the computer network, and not over the computer network”. Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan Tian (US Publication 2012/0317194) hereafter Tian, in view of Herron et al. (US Publication 20130090064) hereafter Herron.
As per claim 14, Tian discloses a system comprising: a memory of a device; a processor coupled to the memory configured to: receive, from one or more of a plurality of discovered 
However, in the same field of the endeavor Herron further elaborates plurality of discovered devices are in proximity of the device (paragraphs 0006, 0059: dynamic short-range communication between two NFC enabled devices).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Herrons’ teaching of dynamic short-range communication with Tian. One would be motivated to 
As per claim 15, Tian discloses the system wherein the proximity is defined by a range of the short range wireless signal (paragraphs 0003, 0017, 0021, 0037).  
As per claim 16, Tian discloses the system wherein the processor is further configured to send, not over the computer network, a short range wireless signal to determine whether one or more of the plurality of discovered devices on the computer network are in proximity to the device and wherein the receiving, not over the computer network, the short range wireless signal from the one or more of a plurality of discovered devices on the computer network is in response to the sending, not over the computer network, the short range wireless signal over the wireless network (paragraphs 0032-33, 0042, 0062-63: determine near field communication between devices). Although, Tian discloses proximity based wireless communication, does not disclose plurality of discovered devices on the computer network are in proximity.
However, in the same field of the endeavor Herron further elaborates plurality of discovered devices on the computer network are in proximity (paragraphs 0006, 0059: dynamic short-range communication between two NFC enabled devices).
The same motivation that was utilized in the combination of claim 16 applies equally as well to claim 14.
Claim 17 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 14.
Claim 18 is listed all the same elements of claim 16. Therefore, the supporting rationales of the rejection to claim 16 apply equally as well to claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455